                                          Case 4:19-cv-05664-HSG Document 34 Filed 09/18/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NAMON TAYLOR,                                       Case No. 19-cv-05664-HSG
                                   8                     Petitioner,                         ORDER GRANTING EXTENSION OF
                                                                                             TIME TO FILE TRAVERSE;
                                   9              v.                                         DENYING REQUEST FOR
                                                                                             APPOINTMENT OF COUNSEL
                                  10     GEORGE JAIME,
                                                                                             Re: Dkt. No. 33
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner currently incarcerated at Alameda County Jail, filed this pro se
                                  14   action seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging a conviction from
                                  15   Alameda County. On August 12, 2020, respondent filed an answer to the Court’s Order to Show
                                  16   Cause. Dkt. No. 26. Due to petitioner being transferred to a different correctional facility around
                                  17   that time, petitioner did not receive the answer. Dkt. Nos. 30, 33. Respondent has since re-served
                                  18   a copy of the answer on petitioner at his current address of record. Dkt. No. 32. The Court sua
                                  19   sponte granted an extension of time to October 23, 2020 to file his traverse. Dkt. No. 31.
                                  20          Now pending before the Court is petitioner’s request for appointment of counsel and an
                                  21   extension of time to file his traverse. Petitioner argues that he cannot competently prosecute this
                                  22   action because the Alameda County Jail does not offer physical access to a law library and
                                  23   responses to his requests for legal research materials take two to three weeks to arrive. Dkt. No.
                                  24   33 at 1-3. Petitioner also requests an extension of time to file his traverse, stating that he has not
                                  25   yet received the answer. Dkt. No. 33 at 3-5.
                                  26          Petitioner’s request for appointment of counsel is DENIED. The Sixth Amendment right
                                  27   to counsel does not apply in habeas corpus actions. Knaubert v. Goldsmith, 791 F.2d 722, 728
                                  28   (9th Cir. 1986). However, 18 U.S.C. § 3006A(a)(2)(B) authorizes a district court to appoint
                                          Case 4:19-cv-05664-HSG Document 34 Filed 09/18/20 Page 2 of 2




                                   1   counsel to represent a habeas petitioner whenever “the court determines that the interests of justice

                                   2   so require.” 18 U.S.C. § 3006A(a)(2)(B). The court finds that the interests of justice do not

                                   3   warrant the appointment of counsel at this time because the issues are not complex, petitioner has

                                   4   presented his claims adequately, and petitioner has access to legal resources, although not in the

                                   5   form he finds most effective.

                                   6          Petitioner’s request for an extension of time to file his traverse is GRANTED. Petitioner

                                   7   shall file his traverse by November 23, 2020.

                                   8          This order terminates Dkt. No. 33.

                                   9          IT IS SO ORDERED.

                                  10   Dated: 9/18/2020

                                  11                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
